                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF KANSAS

NORTHERN NATURAL GAS CO.,
                Plaintiff,

      v.

APPROXIMATELY 9117.53 ACRES in Pratt,                No. 10-1232-JTM
Kingman, and Reno Counties, Kansas,
as further described herein;

TRACT NO. 1062710, containing 80.00 acres
more or less, located in Kingman County,
Kansas, and as further described herein,
      et al.,
                     Defendants.



                          MEMORANDUM AND ORDER


      This condemnation action is before the court on competing dispositive motions by

plaintiff Northern Natural Gas (Dkt. 1079) and the defendants (Dkt. 1081). After

submitting the matter for consideration by Special Commissioners, the court first

awarded compensation for Northern’s condemnation of oil and gas rights in 2015 (Dkt.

1000, 1014). This award was modified on appeal by the Tenth Circuit, substantially

diminishing the award owing to defendants. (Dkt. 1046).

      Following the appeal, this court conducted a January 8, 2018 hearing to determine

the issues remaining in light of the Tenth Circuit’s order. The court rejected the

defendants’ argument that the matter should be deferred pending the resolution of
ongoing state litigation. (Dkt. 1060, at 2). After further argument, the court then issued a

new Order (Dkt. 1076) which comprehensively summarized the status of the litigation.

       In the Order, the court again concluded (id. at 4-5) that it was bound by the

conclusions of the Tenth Circuit, and was not free to defer additional rulings in the

possibility that new decisions by the Kansas state courts may alter the legal landscape.

The court further concluded that the calculation of just compensation must exclude the

value of Northern’s storage gas is the 2010 Extension Area on the date of taking, and that

“the amount of the award attributable to that storage gas can be determined with

reasonable accuracy from the existing record and from the factual finding of the

Commission without a retrial of the case.” Id. at 9.

       The court identified the following issues remaining in the action: (1) the amount

of just compensation (reducing the value of the award by the amount of storage gas); the

amount, if any, which Northern might set off against that award; and (3) any other

potential adjustments to the award, including the amount of interest. Id. at 10. The court

directed the parties to file dispositive motions on those remaining issues, and they have

done so. The court has reviewed those submissions and the extensive record, and finds

that the record supports an award of compensation as provided herein.

       Summary judgment is proper where the pleadings, depositions, answers to

interrogatories, and admissions on file, together with affidavits, if any, show there is no

genuine issue as to any material fact, and that the moving party is entitled to judgment

as a matter of law. Fed.R.Civ.P. 56(c). In considering a motion for summary judgment,

                                             2
the court must examine all evidence in a light most favorable to the opposing party.

McKenzie v. Mercy Hospital, 854 F.2d 365, 367 (10th Cir. 1988). The party moving for

summary judgment must demonstrate its entitlement to summary judgment beyond a

reasonable doubt. Ellis v. El Paso Natural Gas Co., 754 F.2d 884, 885 (10th Cir. 1985). The

moving party need not disprove plaintiff's claim; it need only establish that the factual

allegations have no legal significance. Dayton Hudson Corp. v. Macerich Real Estate Co., 812

F.2d 1319, 1323 (10th Cir. 1987).

       In resisting a motion for summary judgment, the opposing party may not rely

upon mere allegations or denials contained in its pleadings or briefs.           Rather, the

nonmoving party must come forward with specific facts showing the presence of a

genuine issue of material fact for trial and significant probative evidence supporting the

allegation. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256 (1986). Once the moving party

has carried its burden under Rule 56(c), the party opposing summary judgment must do

more than simply show there is some metaphysical doubt as to the material facts. "In the

language of the Rule, the nonmoving party must come forward with 'specific facts

showing that there is a genuine issue for trial.'" Matsushita Elec. Indus. Co., Ltd. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986) (quoting Fed.R.Civ.P. 56(e)) (emphasis in Matsushita).

One of the principal purposes of the summary judgment rule is to isolate and dispose of

factually unsupported claims or defenses, and the rule should be interpreted in a way

that allows it to accomplish this purpose. Celotex Corp. v. Catrett, 477 U.S. 317 (1986).



                                              3
       Having reviewed the extensive record, the court finds that a sufficient basis for

determining just compensation exists. The Commission’s Report makes findings as to the

amount of recoverable gas (both native gas and storage gas) present in the 2010 Extension

Area on the Date of Taking, the amount of recoverable gas in the 3,040 Acres subject to

Northern leases on the Date of Taking, and a methodology for calculating just

compensation. The Report (Dkt. 888) identifies the underlying data used in its

calculations.

       Included in the evidence submitted to the Commission was the testimony of Dr.

Paul Boehm. The Commission found Dr. Boehm’s evidence persuasive, particularly with

reference to the amount of native gas in the extension area. (Dkt. 888, at 33 n. 18). This

court and the Tenth Circuit have also relied on Dr. Boehm’s conclusions. See N. Nat. Gas

Co. v. L.D. Drilling, No. 08-1405 (Dkt. 420, at 14-16) (noting that “Defendants have cited

no gas composition evidence to contradict Dr. Boehm’s opinions”); N. Nat. Gas Co. v. L.D.

Drilling,, 697 F.3d 1259, 1267 (10th Cir. 2012) (Dr. Boehm’s report provided “strong and

clear evidence that ... wells even in the northern portion of the expansion area [are]

producing primarily storage gas, even though some of those wells are more than 6 miles

from the underground fault”).

       The plaintiff also attaches to its motion an affidavit by its expert Randal Brush,

who advances several conclusions based upon his own expertise, publicly

availableinformation, evidence submitted to the Commission, and the Commission’s

Report to determine the economic value of oil and native gas for the 2010 Extension Area.

                                            4
(Dkt. 1080 Exh. 1, at ¶¶ 7, 13-14). Brush’s methodology takes the same approach as that

used by the Commission in the August 26, 2014 Report to the court, which indicated that

the Extension Area outside the Northern leases contained some 2.89 Bcf of recoverable

gas. (Dkt. 888). The court has carefully reviewed the underlying materials, and finds that

Brush’s calculations present reliable and persuasive portrait of the oil and native gas, and

that his conclusions are further evidence to support the condemnation judgment.

       From the total volumes as determined by the Commission and by the court, Brush

subtracted the gas underlying the Northern lease and the escaped storage gas located

under the 2010 Extension Area on the Date of Taking. Using the same methodology

employed by the Commission, Brush calculated the value of the economically

recoverable native gas and oil under the tracts with wells in the 2010 Extension Area.

       Having determined the amount of recoverable native gas for producing wells in

the relevant area, Brush determined the amount of cash flow, with allowances for taxes,

operating costs and appropriate discounts, to arrive at a value of economically

recoverable oil and gas for each producing well. These calculations establish that only the

following wells contained native gas in economically recoverable amounts:


                                          Table 1

            Tract          Well                                 Value ($)
           4232611        Meireis 1-23                           12,720
           2262611        Young 1 & 1-26                         30,840
           4242611        Zink B                                 11,610
           1232611        Schwertfeger 1-23                     123,630
           3302610        Branscom 1                             29,650
                                              5
            2312610         McGuire 1-31                        76,630


       The Producers raise several objections to these conclusions. Primarily, they argue

that, because the court had previously ruled (Dkt. 810) that compensation would be

awarded for both storage and native gas, they “were not afforded the opportunity” to

present evidence before the Commission as to the amount of native gas n the Extension

area. (Dkt. 1086, at 4). The Producers also complain that the issue of native gas as

documented by Dr. Boehm manifests itself in only “[a] single footnote in the

Commissioner’s Report.” (Dkt. 1081, at 4).

       The Producers have failed to show that they were prevented from presenting

evidence as to the amount of native gas in the Extension area. All of the citations to the

Commission hearing (Dkt. 1081 at 5-7) are simply instances in which Commissioner

Broomes overruled objections to evidence discussing native gas. Evidence of native gas

was admitted because it was integral to Dr. Boehm’s calculations as to the amount of

native gas. (Tr. Vol. 2 at 317).

       Thus, although the instructions issued by the court provided that compensation

was to be based on the total amount of recoverable gas, the native gas in the Extension

area remained essential to the Commission’s methodology and calculations. Producers

had ample motivation to present their own evidence of native gas to counter the

testimony of Dr. Boehm. They did not present evidence before the Commission, and,

indeed, present no Statement of Facts in their Dispositive Motion (Dkt. 1081) and present


                                             6
no new evidentiary materials as to the amount of native gas in their Response (Dkt. 1086)

to Northern’s Statement of Uncontroverted Facts.

       The court also rejects the Producers’ argument that these conclusions as to the

paucity of native gas find no substantial grounding in the Commission’s Report.1 The

Commission observed that “the pressure and production data clearly showed that there

simply could not be a large volume of gas in the 2010 Extension Area supporting

production from the wells therein.” (Dkt. 888, at 33). In particular, the court noted exhibits

from Brush revealing “an uncanny relationship between production rates for the 2010

Extension Area wells and the pressure in the Cunningham Field,” including one exhibit

which “showed an extraordinary correlation between field pressure and production rate

from the 2010 Extension Area, with the overall rate of Viola production from the relevant

wells rising and falling in virtual lock-step with pressure in the storage field.” Id.

       It is in the course of this discussion that the Commission explicitly references Dr.

Boehm’s conclusions:


       Northern also presented evidence of gas compositional analysis performed
       by another expert, Dr. Paul Boehm. Dr. Boehm observed that native Viola


1The Commission documented the absence of purely native gas in the Extension Area
before the beginning of the Cunningham Storage Field. Citing Dr. Boehm, the
Commission expressly noted a 1985 “gas sample … was almost entirely storage gas,
which would be unexpected if the 2010 Extension Area contained a large volume of native
gas prior to fill-up of the Cunningham Storage Field.” (Dkt. 888, at 18 n. 5). The
Commission characterized as “reasonable and supported by the evidence” Dr. Brush’s
view that the “no appreciable volumes of gas existed within the Viola in the 2010
Extension Area prior to commencement of storage operations in 1978. Id. at 17.

                                              7
       gas could be analytically distinguished from storage gas based on the fact
       that the native gas contained helium, while storage gas did not. By
       measuring the helium content of gas samples from wells in the 2010
       Extension Area, Dr. Boehm was able to quantify the percentage of native
       gas in each sample. His analysis showed that wells located near the center
       of Cook’s gas location map rapidly transitioned from producing
       measurable amounts of native gas to essentially 100% storage gas, while
       wells located near the boundaries of Cook’s gas location map tended to
       show a much slower transition from native gas to storage gas. This behavior
       was consistent with a small volume of gas accumulating in the 2010
       Extension Area, the composition of which was rapidly changing from some
       combination of native and storage gas to almost all storage gas as
       production in that area increased. A slower transition in wells located on
       the flanks of Cook’s gas location map was likewise consistent with native
       gas being pushed toward the outer boundaries of the accumulation area as
       storage gas continued to migrate up from the south. Conversely, had the
       2010 Extension Area contained a large accumulation of native gas prior to
       migration, the rate of compositional change in the gas samples would have
       been much slower as storage gas diluted the larger volumes of helium-
       containing native gas.

Id. at 33 n. 18 (record citations omitted).

       In reaching its conclusions, the Commissioner directly rejected the opinions of

defendant’s expert Rod Andersen, finding his approach “riddled with fatal flaws,” and

that given “the abundance of contradictory evidence” his conclusions were “unworthy

of belief.” Id. at 29, 34. In contrast, the Commission accepted the testimony of Dr. Boehm

(Dkt. 891, 892), and used his analysis (which included calculation as to native gas) in

reaching its compensation award. The court finds no grounds for concluding that the

compensation award for native gas at the time of taking should be other than the amounts

previously indicated.




                                              8
       The Producers do put forward alternative calculations (Dkt. 1081, at 9-16) for the

native oil and gas in the Extension area. However, the court finds these do not provide

any reliable basis for determining just compensation. Against accepted industry

methodology, the Producers’ calculations consider separately native oil and gas in the

valuation process, rather than considering the economic viability of each well as a

producing unit. Their estimate of oil values is particularly unreliable because these are

set forth without allowing for the costs of oil production, and rest on an assumption that

such oil would be recovered without reference to reduced gas recovery from Northern

leased tracts. The court finds that defendants have filed to show a reliable basis for

estimating the value of native oil in the Extension area.2

       Similar concerns exist as to Producers’ suggestions as to the value of native gas in

the Extension area. Those suggestions rest on calculations which deviate from the

methodology approved by the Commission. “Recognizing the physical reality that the

2010 Extension Area has always been, and will probably always be, in pressure

communication with the Cunningham Field,” the Commission observed, “the

appropriate way to value the oil and gas reserves therein on the Date of Taking is by

allocating those reserves to the wells from which they would ultimately be produced with

the aid of pressure support from the Cunningham Field.” (Dkt. 888, at 55).




2In this respect the court finds persuasive the analysis of Randal Brush. See Aff., at ¶¶ 18-25 Dkt.
1085-2.
                                                 9
         The Producers’ substitute methodology is not reliable, containing errors similar to

those in their estimates of oil values, and further exaggerating recovery by sharing costs

with storage gas which is not subject to compensation.3 In sum, the court finds no reliable

evidence which would undermine the valuations for native gas set forth previously.

         The court finds that Northern is entitled to set off for storage gas produced after

the June 2, 2010 FERC certificate. Such a set off is appropriate under Union Gas Sys., Inc.

v. Carnahan, 245 Kan. 80, 88, 774 P.2d 962 (1989). In that case, the court agreed that a set

off may be appropriate for the subsurface migration of minerals after certification but

before condemnation.

         The court in Union Gas addressed the contention that the district court had erred

in failing to set off from the compensation award for the value of Union’s migrated gas

taken after certification (on January 13, 1986). The court wrote:


         [T]he question remains as to [Union’s] rights to its own gas from January
         13, 1986, to April 9, 1987. Since Union established itself as a public utility
         and was authorized to store its gas underground by the Commission
         certificate issued on January 13, 1986, it thereafter acquired a changed
         status. Its operation was given official sanction and its gas was identified.
         Thereafter it became an exception to the rule of capture expressed in
         Anderson [v. Beech Aircraft Corp., 237 Kan. 336, 699 P.2d 1023 (1985)].

                Cross-appellants, relying on the rule of capture, legitimately took
         advantage of Union's pressurizing the Squirrel horizon under the DeTar
         land without authority and recovered both previously unrecoverable
         native gas and Union's injected gas which had migrated onto the DeTars'
         property. They then sold the gas to Salem and Scissortail, who in turn sold



3   Brush Aff., at ¶¶ 26-33.
                                              10
       it to Williams, who then sold it to Union for reinjection into the North field.
       This created a clever circle of purloined production, and a successful one
       under the rule of capture as stated in Anderson. But all good things must
       eventually come to an end. This scheme ended when Union received its
       certificate of authority from the Commission on January 13, 1986. The law
       abhors a forfeiture. So, as soon as Union's storage operation became
       authorized and its gas identifiable, the gas was no longer ferae naturae and
       subject to the rule of capture. The title to Union's captured gas remained in
       Union. Thus, Union did not forfeit its natural gas produced after January 13,
       1986, even though it acquired no title to the DeTars' property until the date of
       taking, April 9, 1987. Consequently, we hold Union is entitled to a setoff for the
       value of its injected gas produced by cross-appellants after January 13, 1986. The
       value of its gas is the selling price less its share of the cost of production,
       including a reasonable rental for the use of the DeTars' land.

245 Kan. at 88-89 (emphasis added).4 The defendants cite to no authority which would

compel a different result, and the court finds no justification for failing to award a set off

on the principles identified in Union Gas.

       Accordingly, what remains is to determine the amount of set off. Under Union Gas,

245 Kan. at 89, this amount is “the selling price less its share of the cost of production,

including a reasonable rental for the use of the [owners’] land.” The court concludes the

set off may be appropriately calculated in this case without reference to rental values.

Such rental values take the form of compensation for migrated gas, and may be correctly

awarded as damages given the counterclaims by the Producer and Landowner

defendants in No. 08-1405-JTM and associated cases, which is currently set for trial later

this year.




4See also N. Nat. Gas v. L.D. Drilling, 862 F.3d 1221, 1230 (2017) (citing the set off analysis in Union
Gas).
                                                  11
        This conclusion is consistent with the law of the case. In 2011, Judge Brown

determined in the condemnation action that ”[t]he sole purpose of this action will be the

determination of the appropriate enforcement of the Certificate … and the payment of

just compensation to the owners of any property.” (Dkt. 187, at 8-9). Beyond this, any

defendants’ “claims against Northern for occupation or use of their property for storage

gas migrating onto the property between June 2, 2010, and the date of taking of the

property should be asserted, if at all, in an action separate from this condemnation.” Id.

at 8.

        Applying this standard, the court finds that an appropriate set off may be

determined on the basis of the record. Calculated on a per tract basis for each interest

owner, Northern is entitled to set off the following amounts for storage gas produced

after the Certification date:


                                           Table 2

         Lease                  Operator             Tract       Set-off
        Brown A-1           LD Drilling           1352611        434,960
        Geesling 1          LD Drilling           1262611        169,950
        Martin 1            LD Drilling           1362611        344,810
        Meireis 1-23        LD Drilling           4232611         80,730
        Mezger 1&2          LD Drilling           4262611        420,830
        Milton 1 LD         LD Drilling           3252611         21,830
        Moore 1-27          LD Drilling           1272611         19,280
        Stanton 1           LD Drilling           2252611        263,090
        Young 1 & 1-26      LD Drilling           2262611        399,550
        Zink 1              LD Drilling           1252611         79,460
        Zink A              LD Drilling           1252611         21,680
        Zink B              LD Drilling           4242611          7,320
        CRC 2               Nash Oil & Gas        2012711         81,190
                                             12
       Holland 1-26             Nash Oil & Gas        3262611          6,540
       Trinkle 1                Nash Oil & Gas        2362611          4,050
       Riffey V1-25             Val Energy            4252611         26,370

       Northern is not entitled to a set off for any of the other tracts in the action.

       As a result, Northern owes a compensation award of $0 as to Tracts 2012711,

1252611, 2252611, 3252611, 1262611, 2262611, 4262611, 1352611, 1362611, as its right of set

off for such tracts exceeds the amount of any award. For the remaining tracts, Northern

shall pay as just compensation the amounts shown in Table 3 (attached), which after set

off as provided herein, reflects an award of $1,143,388.

       Northern owes interest on this amount from the date of taking until payment at a

rate of 4.75% compounded annually. While defendants challenge this interest rate, the

amount was explicitly awarded by this court in is prior Order (Dkt. 1000, at 55) and was

not challenged on appeal.

       Finally, the court notes that the Estate of L.D. Davis has moved (Dkt. 1090) for

certification of the court’s prior Order (Dkt. 1083) for interlocutory appeal. In that Order,

the court denied the Estate’s argument (Dkt. 1068) that it had been improperly substituted

for L.D. Davis following his 2016 demise. The court first determined that it had no

jurisdiction to grant the relief sought, as the substitution was approved by the Tenth

Circuit on August 29, 2016 while the matter was on appeal. Even if it had jurisdiction, the

court observed, it was unlikely to grant the relief sought as the circumstances of the case

presented a strong argument that the Estate had waived any defense of a lack of personal

service. (Dkt. 1083, at 3-4).

                                                 13
       The court finds that no certification should issue under 28 U.S.C. § 1292(b). The

statute provides that the court can authorize an immediate appeal as to “a controlling

question of law,” if there is “a substantial ground for difference and appeal” and such

appeal “will materially advance the ultimate termination of the litigation.” None of these

requirements is present.

       First, the Estate has failed to show that the court’s conclusion as to a lack of

jurisdiction — the decisive factor in the denial of the defendant’s motion — is in any way

a matter open to substantial doubt. The Estate has supplied no authority for concluding

that this court has the jurisdiction to revisit the issue.

       Moreover, the court finds no grounds for concluding that a separate appeal would

advance the early termination of this condemnation action. Rather, as noted elsewhere in

this Order, the issues in the condemnation action have been narrowed in the wake of the

Tenth Circuit’s ruling, and the evidentiary record presents a sufficient basis for

determining just compensation.

       Any request for reconsideration of the present Order shall comply with the

standards previously adopted by the court. (Dkt. 1000, at 55). Any response to such

request shall comply with the same standards.

       The court also takes note of the process previously employed for the adoption of

a final judgment, including the requirement that plaintiff Northern serve copies the

summary judment Order on all unrepresented parties. (Dkt. 1001). Northern is directed

to provide such notice for this Order. The parties shall also work towards completion of

                                               14
an agreed Final Order of Judgment modeled on that entered September 15, 2015 (Dkt.

1013) which is consistent with the conclusions herein.

      IT IS ACCORDINGLY ORDERED this 29th day of March, 2019, that the defendant

Estate of L.D. Davis’s Motion for Certification (Dkt. 1090) is denied, as is defendants’

Dispositive Motion (Dkt. 1081); plaintiff’s Motion for Summary Judgment is granted as

provided herein.




                                         /s/J.Thomas Marten
                                         J. Thomas Marten, Judge




                                           15
               Table 3
  Just Compensation Owed Per Tract

 Tract                Just Compensation ($)

2062710                     10,125
3062710                     24,360
1012711                     32,975
4012711                     10,000
1022711                      9,966
2022711                     17,531
3022711                      2,375
4022711                      8,436
5022711                      1,504
1032711                     17,380
2032711                     19,900
4032711                     12,500
5032711                     10,000
1042711                     19,925
2042711                     20,000
1092711                     20,000
1102711                     10,000
3102711                     10,000
6102711                     20,000
1222611                     20,000
2222611                     20,000
3232611                        234
4232611                     13,308
5232611                        973
1242611                     20,000
2242611                     20,000
3242611                     20,000
4242611                     27,291
4252611                      8,509
3262611                     20,485
1272611                      3,717
2272611                     10,004
3272611                     31,350
4272611                     33,350
5272611                      9,998
3332611                     10,000

                 16
4332611         10,000
1342611         20,000
2342611         10,000
3342611         10,000
4342611         20,000
5342611         20,000
2352611         20,000
3352611         10,000
4352611         10,000
5352611         23,000
2362611         30,834
3362611         23,000
1302610         19,750
2302610         18,375
3302610         62,654
4302610          9,625
1312610         19,500
2312610         82,484
3312610         19,500
1232611        157,486
3152711            984




          17
